Title: 20th.
From: Adams, John Quincy
To: 


       Lines, upon the late proceedings of the College Government.
       
        By a Student.
        The government of College met,
        And Willard rul’d the stern debate.
        The witty Jennison declared
        That he had been completely scared.
        “Last Night, (says he) when I came home,
        I heard a noise in Prescott’s room:
        I went and listen’d at the door,
        As I have often done before;
        I found the junior’s in a high rant.
        They call’d the President a Tyrant.
        They said as how, I was a fool,
        A long ear’d ass, a sottish Mule,
        Without the smallest grain of spunk;
        So I concluded they were drunk.
        From Xenophon, whole pages torn
        As trophies, in their hats were worn
        Thus all their learning, they had spread
        Upon the outside of the head,
        For I can swear without a sin,
        There’s not a line of greek within.
        At length I knock’d, and Prescott came;
        I told him t’was a burning shame,
        That he should give his Class mates wine,
        And he should pay an heavy fine.
        Meanwhile; the rest grew so outrageous,
        That though I boast of being courageous,
        I could not help being in a fright,
        For one of them, put out the light.
        And t’was as you may well suppose
        So dark, I could not see my nose.
        I thought it best to run away
        And wait for vengeance till to day:
        For he’s a fool at any rate,
        
        Who’ll fight when he can rusticate.
        When they found out, that I was gone
        They ran through college, up and down,
        And I could hear them very plain
        Take the Lord’s holy name in vain!
        To Wier’s chamber they repair’d
        And there the wine they freely shared,
        They drank and sung till they were tired,
        And then they peacefully retired.”
        When this Homeric speech was said,
        With drawling tongue, and hanging head,
        The learned Doctor, took his seat,
        Thinking he’d done a noble feat.
        Quoth Joe “the crime is great I own
        Send for the junior’s one by one;
        By this almighty wig I swear,
        Which with such majesty I wear,
        And in its orbit vast contains
        My dignity, my power and brains,
        That Wier and Prescott both shall see
        That College boys must not be free.”
        He spoke and gave the awful nod
        Like Homer’s Dodonean god.
        The College to it’s center shook,
        And every pipe, and wine glass broke.
        Williams, with countenance humane,
        Which scarce from laughing could refrain
        Thought that such youthful scenes of mirth
        To punishments should not give birth.
        Nor could he easily divine
        What was the harm of drinking wine.
        But Pearson with an awful frown
        Full of his article and noun:
        Spoke thus. “By all the parts of speech,
        Which with such elegance I teach,
        By all the blood which fills my veins,
        By all the power of Handel’s strains
        With mercy I will never stain
        The character which I maintain:
        Pray tell me why the laws were made
        If they are not to be obey’d,
        
        Besides, that Wier I can’t endure
        He is a wicked rake I’m sure.
        But whether I be right or not
        I’ll not recede, a single jot.”
        James saw twould be in vain t’oppose,
        And therefore to be silent chose.
        Read, with his two enormous eyes
        Enlarg’d to thrice their common size,
        And brow contracted, staring wild,
        Said, government was much too mild.
        “Were I, (said he) to have my will
        I soon would teach them to be still:
        Their wicked rioting to quell,
        I’d rusticate, degrade, expel;
        And rather than give up my plan,
        I’d clear the college, to a man.”
        Burr, who has little wit or pride,
        Preferr’d to take the strongest side;
        And Willard soon receiv’d commission
        To give a public admonition.
        With pedant strut, to prayers he came,
        Call’d out the criminals by name:
        Obedient to his dire command;
        Before him Wier and Prescott stand.
        “The rulers, merciful and kind,
        With equal grief and wonder find
        That you should laugh, and drink and sing,
        And make with noise the college ring:
        I therefore warn you to beware
        Of drinking more than you can bear:
        Wine, an incentive is to riot
        Destructive of the public quiet:
        Full well your Tutors know this Truth,
        For sad experience taught their youth:
        Take then this friendly exhortation,
        The next offence is rustication.”
       
       This afternoon Dr. Welch, and Deacon Smith came up from Boston, and were here about half an hour: This evening we danced for the last Time, at Lovell’s chamber. After which I was some time at Mead’s.
       
      